*239Order, Supreme Court, New York County (Carol Arber, J.), entered May 24, 1994, which granted reargument of an order, same court and Justice, entered April 13,1994, inter alia, denying plaintiff’s motion pursuant to CPLR 5225 insofar as it sought an order directing defendant Stephen Sloan to deliver to the Sheriff of the City of New York certain described artwork in his possession but located elsewhere than 510 Park Avenue, New York, New York, and, upon reargument, inter alia, adhered to that decision, unanimously reversed, on the law, with costs, plaintiff’s motion granted and defendant Stephen Sloan directed to turn over all the described artwork, wherever located. Appeal from the above described order entered April 13, 1994, unanimously dismissed, as moot, without costs.
Since the IAS Court had personal jurisdiction over defendant and judgment debtor Stephen Sloan, it was entitled under CPLR 5225 (a) to order him to turn over to the Sheriff of the City of New York property located outside of the State (see, Matter of Feit & Drexler v Drexler, 760 F2d 406, 414; Matter of Newmark v C & C Super Corp., 3 AD2d 823, affd 3 NY2d 790). Since the judgment held by plaintiff as assignee was in an amount far in excess of the value of the subject artwork in defendant’s possession and purportedly located in New Jersey, we find that the court erred in failing to extend the reach of its order to include it. Concur—Ellerin, J. P., Kupferman, Asch, Williams and Tom, JJ.